DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "S.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 9 objected to because of the following informalities:
In claim 3 line 3, “the result” should read “a result”.
In claim 9 line 13, “operation” should read “the operation”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a traveling unit" in claim 1, “a sensor unit” in claim 1, and “a control unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto (JP 2000202790A).
Regarding claims 1 and 9, Takimoto teaches a mobile robot (Fig. 7, [0040], “a cleaning robot”) capable of interacting with at least one target object to be sensed ([0043]-[0044]), comprising: 
a main body 1a forming an exterior of the mobile robot (Fig. 7, [0041], “main body 1a of the cleaning robot”); 
a traveling unit 2a, 3a configured to move and rotate the main body (Fig. 7, [0041], “traveling wheels 2a driven by a traveling motor (not shown) and driven wheels 3a rotatably attached are arranged”); 
a sensor unit including at least one sensor 5a (Fig. 7, [0041], “ultrasonic sensor 5a installed around the main body 1a”), configured to sense movement or sound of the at least one target object located within a predetermined distance from the main body ([0042], “a moving object detection unit 41a that detects a moving object within a certain distance from the detection state of the ultrasonic sensor 5a is provided inside the control unit 4a”); and 
a control unit 4a configured to control movement of the main body while communicating with the traveling unit and the sensor unit ([0042], “the control unit 4a is electrically connected to the drive motor, the ultrasonic sensor 5a, … the drive motor for the rotating brush 11a, and controls display, travel, and cleaning operations.”), wherein the control unit is configured to perform operations comprising: 
(A) determining whether a distance between the main body and the at least one target object is shorter than the predetermined distance ([0044], “a change in the ultrasonic sensor 5 is detected by the moving object detection means 41a and the distance from the main body is within a certain range, for example, within 1 m”); 
(B) ascertaining an identity of the at least one target object when the distance between the main body and the at least one target object is shorter than the predetermined distance ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction.”); 
(C) recording an execution operation executed by the mobile robot in an area in which the main body is located within the predetermined distance from the at least one target object ([0043], “Normally, the traveling speed of the cleaning robot is set to travel at a constant speed, for example, 30 cm/S”), and sensing a change in movement or sound of the at least one target object of which the identity has been ascertained ([0043], “When a person or the like is suddenly detected to be moving forward while performing this cleaning operation, if the person or the like is moving forward, if the main body moving speed is 30 cm/S, The approaching speed is detected by adding the moving speed of the person to the moving speed, for example, 50 cm/S.”); and 
(D) adjusting the operation of the mobile robot ([0044], “when a moving object such as a person is detected within 1 m of the cleaning robot, the traveling speed is reduced to move the object (30 cm/S→10 cm/S)”) such that the amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases ([0044], “It eliminates the fear and anxiety that there is nothing.”).
	The feature “such that the amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases” of claim 1 does not further structurally define the claimed mobile robot because this feature is not part of the claimed robot, i.e. the mobile robot cannot control how the target object reacts in response to being within a certain distance away from the mobile robot. The mobile robot as taught in Takimoto is able to perform the operations of the mobile robot as claimed in claim 1 and is able to reduce the fear and anxiety of the target object, thus the rejection of claim 1 in view of Takimoto is proper (See MPEP 2114). 

Regarding claim 7, Takimoto teaches the control unit is configured to include a camera for capturing an image of the at least one target object to be sensed ([0045], “an image recognition means for recognizing the surrounding image by a camera or the like”).

Regarding claim 8, Takimoto teaches the control unit is configured to ascertain an identity of the at least one target object based on the image of the at least one target object captured by the camera ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto, in view of Tian et al. (US 2016/0059416 A1), hereinafter Tian.
Regarding claims 5 and 12, the teachings of Takimoto have been discussed with respect to claims 1 and 9. Takimoto fails to specifically teach the control unit is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D).
However, in the same field of endeavor, Tian teaches the control unit is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D) ([0054], “the robot is controlled to stop and wait until the human has left the buffer zone… Additional presence information may be obtained at subsequent times from visual detectors to monitor the presence of the human in an ongoing fashion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to continuously perform the operation (C) after completion of the operation (D), as taught by Tian. This modification would allow the robot to resume its operation when the detected moving object/human is out of the detection zone of the robot, as suggested by Tian. 

Claims 2-4, 6, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto, in view of Sinyavskiy et al. (US 2018/0001474 A1), hereinafter Sinyavskiy. 
Regarding claims 2 and 10, Takimoto does not specifically teach the control unit is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C). 
However, in the same field of endeavor, Sinyavskiy teaches the control unit is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C) ([0069], “robot 100 can further utilize machine learning, wherein robot 100 can learn to detect instances of motion by seeing instances motion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to configure the robot to learn the execution operation of the mobile robot and the change in movement of the at least one target object, as taught by Sinyavskiy. This modification allows the robot to adapt to more instances of motion of the moving objects, as stated by Sinyavskiy. 

Regarding claims 3 and 11, Takimoto teaches the control unit is configured to perform an operation of: (C-2) analyzing, through the result of the learning in the operation (C-1), a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object ([0043]-[0044]), for each target object identity.
Takimoto fails to specifically teach analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity.
However, Sinyavskiy teaches analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity ([0040], “(i) provide for automatic detection of people, animals, and/or objects; (ii) enable robotic detection of people, animals, and/or objects; (iii) reduce or eliminate injuries by enabling safer interactions with moving bodies” and [0041], “people and/or animals can behave unpredictably and/or suddenly. By way of illustration a person and/or animal can change directions abruptly. A person and/or animal can also change speeds quickly, in some cases with little notice. Present systems that do not differentiate between people/animals and objects may not adequately react to the behaviors of people/animals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to analyze a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity, as taught by Sinyavskiy, in order to allow the robot to react adequately to unpredictable behaviors of people/animals and perform actions accordingly, as stated by Sinyavskiy in [0041]. 

Regarding claim 4, Takimoto further teaches the control unit is configured to determine an operation of the mobile robot to be adjusted in the operation (D), based on the correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object analyzed in the operation (C-2) ([0043]-[0044]).

Regarding claims 6 and 13, Takimoto fails to specifically teach when the amount of change in movement or sound of the at least one target object of which the identity has been ascertained is within a predetermined range, even if the distance between the main body and the at least one target object of which the identity has been ascertained decreases in the operation (C), the control unit is configured to adjust, in the operation (D), the operation of the mobile robot such that the mobile robot continues to perform an operation that the mobile robot was previously performing. 
However, Sinyavskiy teaches when the amount of change in movement or sound of the at least one target object of which the identity has been ascertained is within a predetermined range ([0063], “The position threshold can be indicative at least in part of the amount of difference in position between the first position and the second position of a body such that robot 100 will not detect motion… If a measure of the positional change of a body, such as a person, animal, and/or object, between times (e.g., between the first position and the second position) is greater than and/or equal to the position threshold, then robot 100 can detect motion.”), even if the distance between the main body and the at least one target object of which the identity has been ascertained decreases in the operation (C), the control unit is configured to adjust, in the operation (D), the operation of the mobile robot such that the mobile robot continues to perform an operation that the mobile robot was previously performing ([0066], “By ignoring motion substantially close to those stationary objects, robot 100 can cut down on false positives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to configure the robot to perform an operation that the robot was previously performing when the amount of change in movement of the target object is within a predetermined range, as taught by Sinyavskiy, in order to reduce false positives because changes in detected movement of the object may be subject to noise, movement by the robot, measurement artifacts, etc., as stated by Sinyavskiy in [0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./
 Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664